Citation Nr: 0920113	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee as secondary to service-connected status post 
right knee replacement.

2.  Entitlement to service connection for residuals of a torn 
left rotator cuff as secondary to service-connected status 
post right knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran contends that his left knee osteoarthritis and 
left shoulder rotator cuff tear were incurred as a result of 
his service-connected right knee disability.  Specifically, 
he contends that his left knee arthritis is due to favoring 
his right knee and that his right knee gave out several years 
ago, causing him to fall and tear his left rotator cuff.

Records of private medical treatment submitted by the Veteran 
establish that he tore his left rotator cuff in December 2000 
after slipping on ice.  In addition, in June 2006 he was 
diagnosed as having bilateral osteoarthritis of the knees, 
more symptomatic on the right than left.  

The record indicates that the Veteran has arthritis in both 
knees and suggests that the arthritis may have been 
considered as a single disability.  It also confirms that he 
tore his left rotator cuff after a fall in December 2000.  
Therefore, an examination is needed to obtain competent 
medical opinions as to whether the claimed disabilities are 
related to his service-connected right knee condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current left knee and 
left rotator cuff disabilities.  

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
currently diagnosed left knee arthritis 
and residuals of a torn left rotator cuff 
were caused or aggravated by service-
connected right knee disability.  The 
examiner should provide a rationale for 
the opinion.

The examiner is advised that the Veteran 
is competent to report injuries and 
observable symptoms, and that his reports 
must be considered in formulating any 
opinions.

2.  If any benefits sought on appeal are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

